UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6591


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMAN ROBINSON WINGO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00854-RBH-5)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Robinson Wingo, Appellant Pro Se.      Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
Carrie   Fisher  Sherard,   Assistant  United   States  Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman    Robinson      Wingo       appeals    the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction    of   sentence        based    on    Amendment       750    to   the     U.S.

Sentencing Guidelines Manual.              We have reviewed the record and

conclude    the   district     court      did    not    abuse    its    discretion    in

denying the motion.       See United States v. Stewart, 595 F.3d 197,

200 (4th Cir. 2010).           Accordingly, we affirm for the reasons

stated by the district court.              See United States v. Wingo, No.

4:09-cr-00854-RBH-5 (D.S.C. Feb. 24, 2012).                       We dispense with

oral   argument      because      the    facts    and     legal    contentions       are

adequately    presented      in    the    materials       before       the   court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2